Title: Thomas S. Grimké to James Madison, 11 October 1830
From: Grimké, Thomas S.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Philadelphia
                                
                                11th Octr 1830
                            
                        
                         
                        Thos. S. Grimké presents his best respects to Mr Madison, and hopes that he has received ere this the two Copies of the
                            Oration, before the Phi. Beta Kappa Society at Yale, one for himself, and the other for the Library of the University. The
                            enclosed is sent for the Library of the University under the impression, that no copy has been hitherto sent, or that if
                            sent, it had miscarried: such being the result of a conversation with a Gentleman, whom Mr. G. met this Summer at Yale.
                        
                            
                                
                            
                        
                    